
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.02



Second Amendment to
Adaptec, Inc. Savings and Retirement Plan


        THIS SECOND AMENDMENT to the Adaptec, Inc. Savings and Retirement Plan,
originally effective January 1, 1986 and most recently restated in its entirety
January 1, 1997, as amended (the "Plan"), is adopted effective as of the dates
specified below:

I.The Plan shall be amended by adding the following Addendum thereto:


Minimum Required Distribution Addendum to
Adaptec, Inc. Savings and Retirement Plan


        This Addendum is being made to amend the Adaptec, Inc. Savings and
Retirement Plan (the "Plan") to reflect applicable provisions of
section 401(a)(9) of the Code and the regulations promulgated thereunder. The
provisions of this Addendum are effective as of January 1, 2003. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan.

Section 1.    General Rules.

        1.1   Effective Date.    The provisions of this Addendum will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year. This Addendum incorporates the "model
amendment" set forth in Revenue Procedure 2002-29.

        1.2   Precedence.    The requirements of this Addendum will take
precedence over any inconsistent provisions of the Plan.

        1.3   Requirements of Treasury Regulations Incorporated.    All
distributions required under this Addendum will be determined and made in
accordance with the Treasury Regulations under section 401(a)(9) of the Code.

        1.4   TEFRA Section 242(b)(2) Elections.    Notwithstanding the other
provisions of this Addendum, distributions may be made under a designation made
before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate
to section 242(b)(2) of TEFRA.

Section 2.    Time and Manner of Distribution.

        2.1   Required Beginning Date.    The Participant's entire interest will
be distributed, or begin to be distributed, to the Participant no later than the
Participant's Required Beginning Date.

        2.2   Death of Participant Before Distributions Begin.    If the
Participant dies before distributions begin, the Participant's entire interest
will be distributed, or begin to be distributed, no later than as follows:

        (a)   If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, then, except as provided below, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 701/2, if
later.

        (b)   If the Participant's surviving spouse is not the Participant's
sole designated Beneficiary, then, except as provided below, distributions to
the designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

1

--------------------------------------------------------------------------------






        (c)   If there is no designated Beneficiary as of September 30 of the
year following the year of the Participant's death, the Participant's entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.

        (d)   If the Participant's surviving spouse is the Participant's sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.

        For purposes of this Section 2.2 and Section 4, unless Section 2.2(d)
applies, distributions are considered to begin on the Participant's Required
Beginning Date. If Section 2.2(d) applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
Section 2.2(a). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant's
Required Beginning Date (or to the Participant's surviving spouse before the
date distributions are required to begin to the surviving spouse under
Section 2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

        2.3   Forms of Distribution.    Unless the Participant's interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
Sections 3 and 4 of this Addendum. If the Participant's interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of section 401(a)(9)
of the Code and the Treasury Regulations.

Section 3.    Required Minimum Distributions During Participant's Lifetime.

        3.1   Amount of Required Minimum Distribution For Each Distribution
Calendar Year.    During the Participant's lifetime, the minimum amount that
will be distributed for each distribution calendar year is the lesser of:

        (a)   the quotient obtained by dividing the Participant's account
balance by the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant's age
as of the Participant's birthday in the distribution calendar year; or

        (b)   if the Participant's sole designated Beneficiary for the
distribution calendar year is the Participant's spouse, the quotient obtained by
dividing the Participant's account balance by the number in the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury Regulations,
using the Participant's and spouse's attained ages as of the Participant's and
spouse's birthdays in the distribution calendar year.

        3.2   Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death.    Required minimum distributions will be determined under
this Section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant's date of
death.

Section 4.    Required Minimum Distributions After Participant's Death.

        4.1   Death On or After Date Distributions Begin.

        (a)   Participant Survived by Designated Beneficiary.    If the
Participant dies on or after the date distributions begin and there is a
designated Beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant's death is the
quotient obtained by dividing the Participant's account balance by the longer of
the remaining life

2

--------------------------------------------------------------------------------



expectancy of the Participant or the remaining life expectancy of the
Participant's designated Beneficiary determined as follows:

        (1)   The Participant's remaining life expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

        (2)   If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouses age as of the spouse's birthday
in that year. For distribution calendar years after the year of the surviving
spouse's death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

        (3)   If the Participant's surviving spouse is not the Participant's
sole designated Beneficiary, the designated Beneficiary's remaining life
expectancy is calculated using the age of the Beneficiary in the year following
the year of the Participant's death, reduced by one for each subsequent year.

        (b)   No Designated Beneficiary.    If the Participant dies on or after
the date distributions begin and there is no designated Beneficiary as of
September 30 of the year after the year of the Participant's death, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant's death is the quotient obtained by dividing the
Participant's account balance by the Participant's remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

        4.2   Death Before Date Distributions Begin.

        (a)   Participant Survived by Designated Beneficiary.    If the
Participant dies before the date distributions begin and there is a designated
Beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant's death is the quotient obtained
by dividing the Participant's account balance by the remaining life expectancy
of the Participant's designated Beneficiary, determined as provided in
Section 4.1.

        (b)   No Designated Beneficiary.    If the Participant dies before the
date distributions begin and there is no designated Beneficiary as of
September 30 of the year following the year of the Participant's death,
distribution of the Participant's entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant's death.

        (c)   Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin.    If the Participant dies before the date distributions
begin, the Participant's surviving spouse is the Participant's sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2.2(a), this Section 4.2 will apply
as if the surviving spouse were the Participant.

Section 5.    Definitions.

        5.1   Designated Beneficiary.    The individual who is designated as the
Beneficiary under Section 1.2 of the Plan and is the designated Beneficiary
under section 401(a)(9) of the Code and section 1.401(a)(9)-1, Q&A-4, of the
Treasury Regulations.

        5.2   Distribution Calendar Year.    A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 2.2. The required minimum

3

--------------------------------------------------------------------------------




distribution for the Participant's first distribution calendar year will be made
on or before the Participant's Required Beginning Date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant's Required Beginning Date occurs, will be made on or before
December 31 of that distribution calendar year.

        5.3   Life Expectancy.    Life expectancy as computed by use of the
Single Life Table in section 1.401(a)(9)-9 of the Treasury Regulations.

        5.4   Participant's Account Balance.    The Account balance as of the
last valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
Contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The Account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

        5.     Required Beginning Date.    The Required Beginning Date for a
Participant is the April 1 of the calendar year following the later of the
calendar year in which the Participant attains age 701/2 and the calendar year
in which the Participant terminates employment with the Employer. For a
Participant who is a five percent owner as defined in section 416 of the Code,
the Required Beginning Date is April 1 of the year following the year in which
the Participant attains age 701/2.

II.Composition of Committee

        Section 11.2 of the Plan document is hereby amended, effective March 17,
2003, in its entirety to read as follows:

        "11.2    Composition of Committee.    The Committee shall be comprised
of the individuals who may from time to time hold the following positions:
Senior Human Resources Executive, Director of Compensation, Benefits & HRIS, and
Benefits Manager or other positions as designated by the Committee. The
appointment of any person to such position shall automatically constitute the
appointment of such person to the Committee and the resignation, termination or
transfer of any person from such position shall constitute the automatic
resignation of such person from the Committee. In the event of a vacancy on the
Committee due to a vacancy in one or more of the positions listed above, the
members of the Committee or the Board may appoint an interim Committee member to
fill such vacancy. Such individual will serve until a person is named to the
designated position, at which time the interim Committee member shall be deemed
to have resigned and the person appointed to the designated position shall
become a Committee member."

Except as modified by this Amendment, all the terms and provisions of the Plan,
as previously amended, shall remain in full force and effect.

Executed this 23rd day of December, 2003.


 
 
ADAPTEC, INC. SAVINGS AND
RETIREMENT PLAN ADMINISTRATIVE
COMMITTEE          
 
 
By:
 
/s/  KERSTIN AIELLO      

--------------------------------------------------------------------------------

    Title:   Benefits Manager

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.02



Second Amendment to Adaptec, Inc. Savings and Retirement Plan
Minimum Required Distribution Addendum to Adaptec, Inc. Savings and Retirement
Plan
